Citation Nr: 0203170	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  97-22 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to December 1, 
1998. 

2.  Entitlement to an increased evaluation for PTSD, 
currently rated at 70 percent.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  The Board remanded this matter to 
the RO in October 2000 for additional development.  The RO 
complied with the instructions on remand and returned the 
case to the Board for further appellate review.  

The Board notes that the veteran requested and was scheduled 
for several personal hearings before the RO and the Board.  
Notations in the claims file indicate that he did not appear 
for these hearings and that he did not file a request for 
postponement of the hearings.  Accordingly, pursuant to 38 
C.F.R. § 20.704(d) (2001), the veteran's case will be 
processed as though his request for a hearing has been 
withdrawn. 

In a November 2001 brief (pages 16-17), the veteran's 
representative appears to raise the issue of service 
connection for alcohol and drug abuse as secondary to the 
veteran's PTSD, pursuant to Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to April 29, 1998, the symptomatology associated 
with the veteran's PTSD was manifested by considerable social 
and industrial impairment.

3.  As of April 29, 1998, the symptomatology associated with 
the veteran's PTSD is productive of total occupational and 
social impairment in that he cannot maintain employment and 
lives in social isolation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for PTSD 
prior to April 29, 1998 have been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1996 & 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

2.  As of April 29, 1998, the criteria for an evaluation of 
100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1996 & 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This law, in part, sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his claim.  

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran has been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a higher rating.  The 
Board concludes that the discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and related letters have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Specifically, in a March 2001 letter, 
the RO informed the veteran of its duty to assist pursuant to 
the newly enacted Veterans Claims Assistance Act of 2000.  

In addition, the RO obtained numerous VA clinical records and 
afforded the veteran a VA examination.  The veteran was given 
the opportunity to appear at a personal hearing and to submit 
additional evidence and argument to support his claim.  The 
Board is aware that the record contains no recent VA 
examination; however, the Board finds that the recent VA 
hospital reports constitute sufficient medical evidence for 
the evaluation of the veteran's PTSD.  Accordingly, the Board 
concludes that the record as it stands is complete and 
adequate for appellate review and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000.

The veteran contends that his PTSD is more disabling than 
currently evaluated.  The record shows that the RO initially 
granted service connection for psychoneurosis in a January 
1973 rating decision and assigned a 10 percent evaluation 
effective from October 1971.  Subsequent rating decisions 
confirmed and continued this evaluation.  In June 1996, the 
veteran submitted a claim for an increased evaluation for his 
service-connected psychiatric disability.

By rating decision dated March 1997, the RO increased the 
evaluation to 30 percent effective from August 1996, and the 
veteran's service-connected diagnosis was changed to PTSD.  
The veteran thereafter filed a Notice of Disagreement to the 
March 1997 rating decision and perfected his appeal with a VA 
Form 9.  During the course of this appeal, the rating was 
increased to 50 percent, and then to 70 percent, effective 
from December 1, 1998.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).

Several VA hospitalization reports were obtained in relation 
to the present appeal.  The record shows that the veteran was 
initially admitted from October to November 1995 due to 
alcohol dependence.  Mental status examination was within 
normal limits and no relevant psychiatric findings were made.  
The veteran was assigned a Global Assessment of Functioning 
(GAF) score of 55.

The veteran was hospitalized from May to July 1996, September 
to October 1996, and May to July 1997.  He complained of 
symptoms including isolation, depression, irritability, 
nightmares, insomnia, and hypervigilance.  Discharge 
diagnoses were PTSD, and alcohol and marijuana dependence.  
He was assigned GAF scores of 60, 65, and 50, respectively.

At the time of his May 1996 hospitalization, it was noted 
that he had been working at General Motors until the current 
admission.  The veteran was appropriately attired, with a 
range of affect and a stable mood.  He was coherent, 
cooperative, and interactive.  He denied suicidal or 
homicidal ideations.  He completed the PTSD program during 
hospitalization and was prescribed Prozac.  At the time of 
his September 1996 admission, the veteran reported that he 
had progressively worsened since his last discharge and that 
he lived with his daughter.  He spent most of his time alone 
listening to the radio and watching television.  Mental 
status examination made essentially the same findings as the 
previous admission, except that the veteran exhibited a 
somewhat constricted affect and dysphoric mood.  He 
participated well in his PTSD therapy and continued to be 
prescribed Prozac.  In May 1997, the veteran reported that he 
lived in an apartment.  The initial mental status examination 
was within normal limits, and thought, insight, and memory 
were intact.  

At a January 1997 VA examination, the veteran reported a 
sporadic work history.  He was presently unemployed and lived 
with his son.  He complained of frequent nightmares of 
Vietnam, flashbacks precipitated by certain events, 
hypervigilance, poor temper, and periods of depression.  He 
denied the presence of phobias, excessive anxiety, or 
psychosis.  The veteran stated that he had numerous short-
term jobs since his discharge from active duty.  He had a 
past history of heavy alcohol and drug use, and now used 
alcohol and marijuana occasionally.  Objectively, the veteran 
was alert, oriented, and cooperative, with good grooming.  He 
exhibited a normal range of affect, from euphoria to mild 
anxiety.  No thought or speech disorder, and no homicidal, 
suicidal or psychotic ideations were present.  The veteran 
was diagnosed with PTSD, sustained alcohol dependence in 
partial remission, and polysubstance abuse.  The examiner 
commented that the veteran was unable to maintain a job and 
assigned a GAF score of 65.

VA clinical records include an August 1997 group therapy note 
that observed the veteran as stable, oriented, and compliant 
with medications.  A July 1998 mental health screening 
described the veteran as having an appropriate affect, 
oriented times three, and alert.  He was divorced and lived 
with his son.

The veteran was again hospitalized from April 29 to May 13, 
1998.  It was noted that he lived alone in an apartment and 
had been working as a cook since January.  He complained of 
increasing isolation, depression, and aggravation at work.  
He did not care for himself or his apartment, and was not 
close to his family.  He reported a recent incident of 
loading a gun and placing it to his head.  The veteran 
presented as neatly attired and interactive.  He exhibited 
normal speech and a dysphoric mood.  Insight and memory were 
intact.  The veteran denied psychosis but admitted to 
fleeting suicidal ideation.  He was prescribed Zoloft and 
attended group and individual PTSD therapy.  A report from a 
clinical psychologist stated that the veteran had symptoms of 
social isolation, depression, sleep disturbance, 
hypervigilance, nightmares, and intrusive thoughts.  Mental 
status examination made no findings other than a depressed 
mood.  The veteran was discharged with a GAF score of 35, 
with 45 being the highest score for the past year. 

The veteran was readmitted from October to November 1998.  At 
the time of admission, he was assigned a GAF score of 40, 
with 45 being the highest score for the past year.  It was 
noted that he was homeless.  He traveled by motorcycle and 
slept outside in the warmer months and stayed with friends 
and family in the colder months.  He reported frequent 
contact with his three children.  The veteran complained of 
depression and isolation, with no improvement and no 
employment since his last admission.  He also reported 
hypervigilance, short-term memory loss, worsening nightmares, 
anger, intrusive thoughts, heightened startle response, and 
sleep disturbance.  Objectively, he appeared neat and clean, 
and was alert, oriented, and cooperative.  Speech was 
coherent and reticent, and short and long term memory 
appeared intact.  No evidence of psychosis or suicidal or 
homicidal ideations was present.  The veteran had a flat 
range of affect.  Insight, judgement, and reality testing 
were fair to good.  The veteran was assigned a GAF score of 
45 at discharge.

In January 1999, the veteran was hospitalized with a GAF 
score of 35, with 45 being the highest score for the past 
year.  He complained of isolation.  He had been living with 
his brother-in-law but had increasing irritability.  Initial 
examination found him to be coherent with normal speech.  He 
exhibited a range of affect with a dysphoric mood.  The 
veteran admitted to homicidal ideation but no plan.  The 
veteran was again hospitalized from June to July 2000 with a 
GAF score of 35 at admission and 37 at discharge.  His main 
complaints were nightmares, insomnia, and depression.  He 
reported an exacerbation of symptoms including flashbacks, 
intrusive thoughts, significant anxiety, and hyperarousal.  
He presented as neatly attired and exhibited a wide range of 
affect.  Impairment of short term memory, concentration, and 
delayed recall was observed.  Insight and judgment were 
moderate to poor.  The veteran admitted suicidal ideation, 
but no plan.  

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  Thus, as the 
criteria for diagnosing and evaluating psychiatric disorders 
were revised effective November 7, 1996, any increase in 
disability based on the revised criteria cannot become 
effective prior to that date.

The veteran's PTSD has been evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under the former criteria for 
Diagnostic Code 9411, a 30 percent evaluation was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation was warranted where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and, by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.

A 70 percent evaluation was warranted where ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to maintain or retain 
employment.  A 100 percent evaluation required that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; psychoneurotic symptomatology bordering on gross 
repudiation of reality; or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

Under the rating criteria effective November 7, 1996, a 30 
percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).

Based upon the above evidence, the Board finds that the 
veteran is entitled to a 50 percent evaluation prior to April 
29, 1998.  The veteran's VA hospitalizations in 1996 and 
1997, as well as the January 1997 VA examination, show that 
his predominant symptoms associated with his PTSD were 
depression, social isolation, and nightmares.  The veteran 
reported that he either lived alone or with various family 
members for periods of time.  The examiners reported few 
objective findings and generally found the veteran to be 
appropriate and interactive, with no apparent deficits. 

Further, although by no means determinative, the veteran's 
GAF scores ranged from 50 to 65, generally representing 
moderate symptoms.  Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994).  These scores are most 
consistent with a 50 percent evaluation under the criteria 
for evaluating mental disorders.  See Bowling v. Principi, 15 
Vet. App. 1, 14-15 (2001) (a GAF score between 55 and 60 
corresponds to "moderate" difficulty in social and 
occupational functioning).  The Board recognizes that the 
January 1997 VA examiner observed that the veteran could not 
maintain a job, apparently reflecting in part a long history 
of unstable employment.  Although the veteran was generally 
unemployed, subsequent hospitalization records document that 
he worked as a cook for several months prior to his April 
1998 admission.  The GAF score of 65 in January 1997 is also 
inconsistent with a conclusion that unemployability was due 
to the observed level of emotionally disabling symptoms.  In 
any event, evaluation may not focus solely on the examiner's 
assessment of the level of disability at the moment of an 
examination.  38 C.F.R. § 4.126(a) (2001).  

Under the former criteria for PTSD, a 50 percent rating is 
assigned for considerable industrial and social impairment, 
which the veteran clearly exhibited.  Under the revised 
criteria for PTSD, the veteran did not exhibit all of the 
symptoms for a 50 percent rating, such as impaired speech and 
panic attacks.  Nevertheless, his symptoms more closely 
approximated the criteria for a 50 percent rating in that he 
did exhibit impaired judgment, disturbances of motivation and 
mood, including significant depression, and difficulty in 
establishing and maintaining effective work and social 
relationships.  Accordingly, the Board finds that the 
assignment of a 50 percent evaluation prior to April 29, 1998 
is warranted under both the former and the revised criteria.  

The veteran is not entitled to a rating in excess of 50 
percent under the former criteria because his symptomatology 
did not cause severe impairment.  He also is not entitled to 
a rating in excess of 50 percent under the revised rating 
code because he did not exhibit the enumerated criteria for a 
higher rating.  The Board has taken into account the reported 
level of functioning at various times during the claim period 
and finds that the schedular rating criteria adequately 
encompass the veteran's psychiatric disability and that 
consideration of an extra-schedular rating as contemplated 
under 38 C.F.R. § 3.321 (2001) is not warranted.  

As of April 29, 1998, however, the date of the veteran's 
hospital admission, the Board finds that the symptomatology 
associated with the veteran's PTSD meets the criteria for a 
100 percent rating.  The veteran's two hospitalizations in 
1998 reflect a notable deterioration of his condition after 
further employment, including the onset of suicidal ideation 
and homelessness.  His hospitalizations since April 1998 have 
recorded a significant decline of the veteran's functioning, 
with GAF scores of 35 through 45 assigned.  Such scores are 
representative of serious or major impairment in several 
areas. Quick Reference to the Diagnostic Criteria from DSM-IV 
46-47 (1994).

Furthermore, the veteran complained of increased depression, 
nightmares, insomnia, and isolation.  He was noted to have 
impairment of short term memory, concentration, delayed 
recall, insight, and judgment.  He admitted to suicidal and 
homicidal ideations.  At his most recent hospitalization, the 
veteran reported an exacerbation of symptoms including 
flashbacks, intrusive thoughts, significant anxiety, and 
hyperarousal.  He continued to be unemployed.  Accordingly, 
even though the RO has already assigned temporary total 
ratings for the hospitalizations in 1998 (38 C.F.R. § 4.29), 
the Board finds that the veteran meets the schedular 
requirements for a 100 percent evaluation under both the 
former and the revised criteria in that he exhibits virtual 
isolation in the community, a demonstrable inability to 
obtain or retain employment, and total occupational and 
social impairment.

ORDER

Prior to April 29, 1998, an evaluation of 50 percent for PTSD 
is granted, subject to criteria governing the payment of 
monetary benefits.

From April 29, 1998, an evaluation of 100 percent for PTSD is 
granted, subject to criteria governing the payment of 
monetary benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  The attached VA Form 4597 tells you what 
steps you can take if you disagree with our decision.  The 
Board is in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

